Citation Nr: 9910990	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Buffalo 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
November 1997.  A statement of the case was mailed to the 
veteran in November 1997.  The veteran's substantive appeal 
was received in December 1997.


REMAND

In March 1997, the veteran submitted a VA form 21-4142 in 
conjunction with his claim for service connection for a heart 
disability.  The veteran indicated that he had been treated 
at the VA Medical Center, Syracuse, New York since 1970.  In 
April 1997, the RO acknowledged that these records had been 
requested.  Thereafter, it appears that the RO requested the 
veteran's medical records from the Syracuse VA Medical Center 
dated from 1970 to the present time and requested that the 
retired records be recalled.  Subsequently, treatment records 
from the Syracuse VA Medical Center dated from 1994 to the 
present time were received which reflect the veteran's 
current heart disability.

In the representative's VA form 1-646, the representative 
indicated that the veteran signed a VA Form 21-4142 in order 
to have his treatment records at the VA Medical Center, 
Syracuse, New York obtained but only records from December 
1994 to June 1997 were reviewed, "thus taking away his 
benefit of the doubt for treatment between 1970 and late 
1994."  The Board notes that it is unclear whether or not 
the retired medical records from the Syracuse VA Medical 
Center were ever recalled since only the current medical 
records have been received.  As such, the RO should 
specifically request the veteran's medical records from the 
Syracuse VA Medical Center and that the request for such 
records should begin with the veteran's discharge in 1968 in 
order to be sure the record is complete.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Syracuse VA Medical 
Center dated from 1968 to the present 
time.  The RO should ensure that all 
pertinent retired records from this 
facility are recalled.  If there are no 
records it should be specifically noted.

2.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a heart 
disability.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The purpose of this REMAND is to assist the veteran in 
completing his claim.  No action is required of him unless he 
receives further notice.  The Board expresses no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case pending completion of the requested 
action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


